PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,963,133
Issue Date: 30 Mar 2021
Application No. 14/149,575
Filing or 371(c) Date: 7 Jan 2014
For: ENHANCED AWARENESS OF OBSTACLE PROXIMITY

:
:     RECONSIDERATION OF PATENT
:     TERM ADJUSTMENT
:
:	
:


This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF
PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed June 1, 2021, requesting correction of the patent term adjustment (“PTA”) from 776 days to 915 days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 915 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 915 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 425 + 600 + 0 – 50 – 60 = 915 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 915 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction